Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1 – 8) in the reply filed on October 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Che et al. (“Distilling Knowledge from Deep Networks with Applications to Healthcare Domain”, IDS), hereinafter referred as Che.

Regarding claim 1, Che discloses a method (abstract) comprising: 
training a first stage algorithm (figure 2: "Neural Network" together with the "Classifier"; or figure 2: "Neural Network") using a first plurality of training parameter sets (page 5, lines 18-24 or lines 29-30; figure 2); 
subsequent to the training the first stage algorithm, training a second stage algorithm (figure 2: "Mimic Model") using a second plurality of training parameter sets, the training the second stage algorithm comprising, for each of the second plurality of training parameter sets, initializing a setting of the second stage algorithm using an output of the first stage algorithm (page 5, lines 25-27 or lines 32-35); and 
subsequent to the training the second stage algorithm, in response to receiving an input parameter set, generating an output variable using the trained first and second stage algorithms (page 6, lines 1-2: the "Neural Network" and the "Mimic Model" are both applied to the original classification task, the former for carrying out the classification task, the latter to interpret the results returned by the former).

Regarding claim 3 (depends on claim 1), Che discloses the method wherein the first stage algorithm comprising a neural network algorithm comprising a first layer and a second layer (page 4, lines 1 – 38).

Regarding claim 4 (depends on claim 1), Che discloses the method wherein the second stage algorithm comprising a decision tree module comprising a plurality of decision trees (page 4, line 39 - page 5, line 7).

Regarding claim 5 (depends on claim 1), Che discloses the method wherein the first stage algorithm comprising a neural network module, the second stage algorithm comprising a decision tree module comprising a plurality of decision trees, the plurality of decision trees each comprising at least one leaf node, each leaf node contributing an additive term to a variable functionally related to the output variable (page 4, line 39 - page 5, line 7).

Regarding claim 6 (depends on claim 5), Che discloses the method wherein the plurality of decision trees comprising an initial tree, the initializing the setting of the second stage algorithm comprising setting an additive term contributed by the initial tree (pages 5, 8 – 9, initial settings/values for decision trees).

Regarding claim 8 (depends on claim 1), Che discloses the method wherein the first stage algorithm comprising a logistic regression model (page 5, lines 22-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Che in view of Ilya et al. (“Using boosted trees for click-through rate prediction for sponsored search”, IDS), hereinafter referred as Ilya.

Regarding claim 2 (depends on claim 1), Che fails to explicitly disclose the method wherein the input parameter set comprising features corresponding to a user, a search query, and an advertisement, the output variable comprising a predicted click probability.
However, in a similar field of endeavor Ilya discloses a method of using boosted trees for click-through rate prediction for sponsored search (abstract). In addition, Ilya discloses the input parameter set comprising features corresponding to a user, a search query, and an advertisement, the output variable comprising a predicted click probability (page 2, section 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Che, and the input parameter set comprising features corresponding to a user, a search query, and an advertisement, the output variable comprising a predicted click probability. The motivation for doing this is that the application of Che can be used in a broader field so that the application of Che can be extended.

Regarding claim 7 (depends on claim 5), Che discloses the method wherein further comprising applying a sigmoid transform (page 4, lines 6 – 9).
However, Che fails to explicitly disclose the method wherein applying a transform to the variable functionally related to the output variable to generate a click probability.
However, in a similar field of endeavor Ilya discloses a method of using boosted trees for click-through rate prediction for sponsored search (abstract). In addition, Ilya discloses applying a transform to the variable functionally related to the output variable to generate a click probability (page 3, section 5.2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Che, and applying a transform to the variable functionally related to the output variable to generate a click probability. The motivation for doing this is that the application of Che can be used in a broader field so that the application of Che can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668